Citation Nr: 1502203	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1971 to May 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In December 2013, the Board granted service connection for left ear hearing loss and remanded the case for adjudication of the claim for an initial compensable evaluation for bilateral hearing loss.  In a December 2013 rating decision, the Appeals Management Center (AMC) assigned a higher 20 percent evaluation for bilateral hearing loss, effective August 12, 2008.  Although this is a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The case was last before the Board in March 2014, where it was remanded for further development.  It has now been returned for further appellate review.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the record does not reflect, and the Veteran does not contend that he is unable to obtain or maintain substantially gainful employment due to his hearing loss.  Accordingly, the question of entitlement to TDIU has not been inferred here.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by no worse than Level V hearing in the right ear and Level VI hearing in the left ear. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has fulfilled its duty to assist.  Service treatment records, VA medical treatment records, and available private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

With regard to the previous March 2014 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, the RO sent the Veteran medical authorization forms to secure potential private medical evidence and afforded the Veteran a May 2014 VA audiological examination.  As such, the AOJ has substantially complied with the Board's remand directives. 

VA examinations were conducted in June 2009, February 2012, and May 2014.  The examiners made all required clinical findings and discussed the functional impact of hearing loss on the Veteran's daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board notes that in the January 2012 remand, only the nexus opinion in the June 2009 VA examination was found to be inadequate.  Therefore, the Board finds that the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).




Bilateral Hearing Loss

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence shows that the Veteran's service-connected bilateral hearing loss has remained fairly consistent throughout the appeal period.  As such, staged ratings are not for application in this case.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran contends that his bilateral hearing loss disability is more severely disabling than reflected by the initial 20 percent evaluation assigned.  Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

A private audiological examination was conducted in March 2006.  Puretone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
15
60
60
65
Left
15
60
70
75

Speech discrimination test scores are not recorded.  As this evaluation did not contain both a Maryland CNC controlled speech discrimination test and a puretone audiometry test, it is inadequate for rating purposes.  See  38 C.F.R. § 4.85.

The Veteran was afforded a VA audiological examination in June 2009.  His puretone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
Right
25
70
70
70
Left
20
70
75
75

The average puretone threshold was 58.75 decibels in the right ear and 60 decibels in the left ear.  Speech recognition scores were 94 percent for the right ear, and 94 percent for the left ear.  The examiner noted that the Veteran reported difficulty hearing when background noise is present.

Applying Table VI to the results of the Veteran's June 2009 examination reveals no worse than Level II hearing in the right ear and Level II hearing in the left ear.  However, the Board observes that the pure tone thresholds recorded reflect exceptional hearing impairment as defined by 38 C.F.R. § 4.86(b).  Under 38 C.F.R. § 4.86(b), the Veteran's hearing impairment will be evaluated under either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Here, the Veteran's hearing impairment, when evaluated under Table VIA, reveals Level IV hearing loss in each ear.  Elevating that numeral to the next higher Roman numeral, results in Level V hearing loss in each ear.  Applying the scores of Level V for each ear to Table VII results in a 20 percent rating.

A private audiological evaluation was conducted in July 2011.  A graph of the audiogram was included, and the Board, as finder of fact, may interpret a graphical audiogram.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Puretone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
20
70
70
70
Left
15
75
80
75

The average puretone threshold was 57.5 decibels in the right ear and 61.25 decibels in the left ear.  Speech discrimination test scores were 80 percent for the right ear and 76 percent for the left ear.  However, as this evaluation did not include speech recognition testing using the required Maryland CNC test, it is not adequate for adjudication purposes and lacks probative value.  See  38 C.F.R. § 4.85(a).  Even so, if the results were adequate, it would yield a value of Level IV hearing in the right ear and Level IV hearing in the left ear under Table VI.  As pure tone thresholds reflect exceptional hearing impairment, the Veteran's hearing impairment evaluated under Table VIA, reveals Level IV hearing loss in each ear, which would be elevated to Level V under 38 C.F.R. § 4.86(b).  Applying the scores of Level V for each ear to Table VII would still result in a 20 percent rating.

A VA audiological examination was conducted in February 2012.  Puretone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
25
70
75
70
Left
25
75
80
75

The average puretone threshold was 60 decibels in the right ear and 63.75 decibels in the left ear.  Speech recognition scores were 92 percent for the right ear, and 92 percent for the left ear.  The examiner noted that the Veteran reported difficulty participating in conversations when in crowds, difficulty understanding words, and having to ask his wife to repeat herself.

Applying Table VI to the results of the Veteran's February 2012 examination  reveals no worse than Level II hearing in the right ear and Level II hearing in the left ear.  However, the pure tone thresholds recorded again reflect exceptional hearing impairment as defined by 38 C.F.R. § 4.86(b).  The Veteran's hearing impairment, when evaluated under Table VIA, reveals Level IV hearing loss in each ear, which is then elevated to Level V in each ear.  Applying the scores of Level V for each ear to Table VII results in a 20 percent rating.

The Veteran most recently underwent a VA audiological examination in May 2014.  Puretone thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
Right
25
75
70
75
Left
30
75
80
80

The average puretone threshold was 61.25 decibels in the right ear and 66.25 decibels in the left ear.  Speech recognition scores were 92 percent for the right ear, and 92 percent for the left ear.  The examiner noted that the Veteran reported trouble hearing the television, trouble hearing in crowds, and trouble hearing his spouse and children at times.    

Applying Table VI to the results of the Veteran's May 2014 examination  reveals no worse than Level II hearing in the right ear and Level II hearing in the left ear.  However, the pure tone thresholds recorded again reflect exceptional hearing impairment as defined by 38 C.F.R. § 4.86(b).  The Veteran's hearing impairment, when evaluated under Table VIA, reveals Level IV hearing loss in the right ear and Level V hearing loss in the left ear, which is then elevated to Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  Applying the scores of Level V and Level VI to Table VII results in a 20 percent rating.

The Board notes the argument set forth by the Veteran's representative in the December 2014 Informal Hearing Presentation.  The Veteran's representative argued that although the results of the May 2014 VA examination showed that the Veteran had 92 percent speech discrimination bilaterally, a performance intensity function was not "elaborated on or discussed" relative to the Veteran's disability and difficulty hearing.  While the May 2014 examination report does not document that a performance intensity function test was completed, the Board nevertheless finds the examination adequate, as the May 2014 examiner clearly noted that the Veteran's puretone test results were valid and the speech discrimination scores were appropriate for the Veteran.

Based on the above, the Board finds that the Veteran's bilateral hearing loss does not warrant an evaluation in excess of the 20 percent already assigned.  The Board has considered the Veteran's assertions as to the severity of his hearing loss and in no way discounts these asserted difficulties or the Veteran's contentions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Accordingly, the Board must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, in deriving a schedular rating, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for bilateral hearing loss since the grant of service connection.  Thus, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular rating criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran reports difficulty hearing and understanding conversational speech especially in crowds, and when there is background noise, and has to ask people to repeat themselves.  The Veteran also reports having problems hearing the television, and having problems understanding words.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational.  The Veteran's difficulty hearing is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial evaluation in excess of 20 percent for bilateral hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


